Citation Nr: 0026009	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include dysthymia.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.

The Board initially notes that in a VA Form 9 received in 
March 1999, the veteran requested a Travel Board hearing.  In 
two separate letters dated in May 2000, which were mailed to 
the veteran's address of record, the veteran was notified 
that he was scheduled to appear for a Travel Board hearing at 
the RO on June 8, 2000.  However, notations in the claims 
file indicate that the veteran did not appear for the 
scheduled hearing and that he canceled the hearing just prior 
to its start.  In either case, it appears that the veteran 
has not filed a request for postponement of the hearing.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (1999), the 
veteran's appeal will be processed as though his request for 
hearing has been withdrawn. 



FINDING OF FACT

There is no medical evidence of a nexus or relationship 
between a psychiatric disorder, to include dysthymia, and the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include dysthymia, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, which he claims he 
developed during active service.  The veteran alleges that he 
was of sound mind upon entry into service, but that during 
service he developed dysthymia, which ultimately led to his 
discharge from service. 

The threshold question that must be addressed is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and his claim must be denied.  See Epps v. 
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish a well-grounded claim for service connection, 
the record must include lay or medical evidence, whichever is 
appropriate in the particular case, demonstrating: (1) that a 
disease or injury was incurred or aggravated during active 
service, (2) medical evidence showing that the claimant 
currently has a disability, and (3) that a nexus exists 
between that disability and the in-service injury or disease.  
Id.  Where certain diseases are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1113, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is inapplicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service medical records show that upon entry into service in 
February 1971, the veteran did not report, nor was he 
diagnosed with any psychiatric disorder, including dysthymia.  
An October 1971 examination report reflects that the veteran 
reported that he had frequent trouble sleeping, experienced 
depression or excessive worry and that he had nervous 
trouble.  The physician's summary and elaboration section of 
the examination report indicates that the veteran had "no 
complaints."  Service medical records do not reflect 
treatment or diagnosis of a psychiatric disorder.

Post-service records show that in August 1997, the veteran 
presented at a VA Medical Center and requested treatment for 
alcohol abuse.  The veteran was referred for inpatient 
treatment and was hospitalized at a VA facility in September 
1997.  The veteran was shown to have alcohol dependence, 
alcohol withdrawal, sinusitis and possible liver and heart 
problems.  He was not shown to have perceptual disturbance or 
diagnosed with any type of psychiatric disorder.  

The veteran was afforded several VA examinations in December 
1997.  A mental disorders examination report reveals 
diagnoses of dysthymia, alcohol abuse and alcohol dependence 
in remission.  The VA examiner gave no opinion regarding the 
etiology of the veteran's dysthymia.  

The veteran has submitted evidence to show that he has a 
current diagnosis of dysthymia.  However, he has not 
submitted any medical evidence of a link, or nexus between 
his currently diagnosed dysthymia and his period of active 
service.  The Board recognizes that the veteran believes that 
his dysthymia is related to his period of service.  As a lay 
person, however, he is not competent to offer an opinion that 
requires medical expertise, such as the underlying cause of 
his dysthymia or whether it may be linked to his period of 
service.  See Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, in the absence of a medical opinion linking his 
current disability to service, the veteran's claim must be 
denied as not well grounded.  

The Board is unaware of the existence of any other evidence 
that would serve to well ground the veteran's claim.  Should 
the veteran obtain such evidence, he may request the RO to 
reopen his claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
dysthymia, is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 4 -


